       Case 1:18-cv-11120-PGG-JLC Document 37 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ARSENIO GONZALEZ,

                            Plaintiff,
                                                             ORDER OF DISMISSAL
              - against -
                                                             18 Civ. 11120 (PGG) (JLC)
 DARREN C. BUSCEMI and BOYLE
 BROS., INC.,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:


               The Court having been advised that all claims asserted herein have been settled, it

is ORDERED that the above-entitled action be, and hereby is, dismissed with prejudice but

without costs; provided, however, that if the settlement is not consummated within thirty days of

this order, any party may apply by letter within the thirty-day period for restoration of the action

to the calendar of the undersigned, in which event the action will be restored. The Clerk of the

Court is directed to close the case. Any pending dates and deadlines are adjourned sine die, and

any pending motions are moot.

Dated: New York, New York
       October 27, 2020
